UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4690
THOMAS EDWARD CLEMENT,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Margaret B. Seymour, District Judge.
                            (CR-02-1245)

                  Submitted: February 25, 2004

                      Decided: March 16, 2004

   Before WILKINSON, KING, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. CLEMENT
                              OPINION

PER CURIAM:

   Thomas Edward Clement appeals the judgment order of the district
court sentencing him to 150 months imprisonment following his
guilty pleas to possession with the intent to distribute cocaine base
and possession of a firearm as a convicted felon, in violation of 18
U.S.C. §§ 922, 924 (2000), and 21 U.S.C. § 841 (2000). In his appeal,
filed pursuant to Anders v. California, 386 U.S. 738 (1967), counsel
for Clement claims that the district court erred by failing to ade-
quately conduct a hearing pursuant to Fed. R. Crim. P. 11, and failing
to accurately calculate Clement’s sentence. In his pro se supplemental
brief, Clement also claims that the district court erred by enhancing
his sentence for firearms possession and for including in the calcula-
tion of his base offense level currency converted to a drug equiva-
lency. Because none of these claims were preserved in the district
court, they are reviewed for plain error. United States v. Martinez,
277 F.3d 517, 524-25 (4th Cir. 2002); United States v. Ford, 88 F.3d
1350, 1355 (4th Cir. 1996).

   Through counsel, Clement first suggests that the district court erred
by failing to conduct an adequate plea colloquy. Our review of the
transcript of that hearing provides no support for this claim. Clement
was found to be competent to tender his pleas. He was advised of the
nature of the charges contained in the indictment and the potential
sentencing range. Clement indicated that he was satisfied with the ser-
vices of his attorney, and further demonstrated that his plea was being
made freely, voluntarily, and knowingly. Under these circumstances
we cannot conclude that the district court erred in accepting Clem-
ent’s pleas, and we deny relief on this claim.

   Clement next asserts that the district court erred in sentencing him
to 150 months imprisonment. Clement’s offense level was calculated
on the basis of contraband seized at the time of his arrest. This
included 25.88 grams of cocaine base and $7980 in currency. Pursu-
ant to United States v. Hicks, 948 F.2d 877 (4th Cir. 1991), the cur-
rency seized was converted to drug equivalency for purposes of
establishing Clement’s offense level. Id. at 881-83. Based on a street
price of approximately $900 per ounce, the seized currency repre-
                      UNITED STATES v. CLEMENT                         3
sented approximately eight ounces, or 226.8 grams, of cocaine base
for purposes of relevant conduct. When combined with the seized
cocaine base, this yielded a total quantity of approximately 253
grams. This total converts to an offense level of thirty-four. See U.S.
Sentencing Guidelines Manual § 2D1.1(c)(3). Applying a three-level
reduction for acceptance of responsibility, Clement’s resulting offense
level yielded a sentencing range of 135 to 168 months when com-
bined with his criminal history category of III. See USSG Ch. 5, Pt.
A. Because the sentence imposed by the district court was fully con-
sistent with an accurate application of the sentencing guidelines, this
claim likewise merits no relief.
   In his pro se informal brief, Clement claims that the district court
erred in enhancing his sentence pursuant to USSG § 2K2.1(b) on the
basis of his possession of three or more firearms in connection with
another felony. Because these enhancements were not considered in
the ultimate calculation of his base offense level, see USSG § 3D1.3,
any such error would be harmless and not cognizable on appeal. See
Fed. R. Crim. P. 52.
   Clement’s final claim is that the district court erred in considering
seized currency as drug equivalency with respect to calculating his
base offense level under USSG § 2D1.1(c). It is well-settled that con-
version of seized currency into drugs for the purpose of setting an
offense level is permissible. Hicks, 948 F.2d at 881-83; USSG
§ 2D1.1, comment. (n.12) (2002). On the present record, the district
court did not plainly err in considering the currency as a drug equiva-
lent. Accordingly, we deny relief on this final claim.
   Finding no meritorious issues upon our review of the record, we
affirm the judgment of the district court. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.
                                                            AFFIRMED